Case 2:18-cv-05422-CAS-GJS Document 196 Filed 09/08/20 Page 1 of 2 Page ID #:17639




     1   BONNETT FAIRBOURN
           FRIEDMAN & BALINT, PC
     2   Andrew S. Friedman (Pro Hac Vice)
         afriedman@bffb.com
     3   Francis J. Balint, Jr. (Pro Hac Vice)
     4   fbalint@bffb.com
         2325 East Camelback Road, Suite 300
     5   Phoenix, AZ 85016
         Tel: (602) 274-1100
     6   Fax: (602) 274-1199
     7    CONSUMER WATCHDOG                    THE MOSKOWITZ LAW FIRM
          Harvey Rosenfield (SBN: 123082) Adam M. Moskowitz (Pro Hac Vice)
     8    harvey@consumerwatchdog.org          adam@moskowitz-law.com
     9    Jerry Flanagan (SBN: 271272)         Howard Bushman (Pro Hac Vice)
          jerry@consumerwatchdog.org           howard@moskowitz-law.com
    10    6330 San Vicente Blvd., Suite 250 2 Alhambra Plaza, Suite 601
          Los Angeles, CA 90048                Coral Gables, FL 33134
    11    Tel: (310) 392-0522                  Tel: (305) 479-5508
          Fax: (310) 392-8874
    12
         Co-Lead Class Counsel for the Settlement Class
    13
                           UNITED STATES DISTRICT COURT
    14
                          CENTRAL DISTRICT OF CALIFORNIA
    15
    16   GAIL THOMPSON, et al.,                 Case No. 2:18-cv-05422-CAS-GJSx
                                                CLASS ACTION
    17              Plaintiffs,
                                                NOTICE OF LODGING
    18        vs.                               PROPOSED FINAL JUDGMENT
    19   TRANSAMERICA LIFE                      Hearing Date: August 31, 2020
         INSURANCE COMPANY,                     Hearing Time: 10:00 am
    20
                                                Courtroom: 8D – 8th Floor
    21              Defendant.                  Judge:    Hon. Christina A. Snyder
    22
    23
    24
    25
    26
    27
    28
Case 2:18-cv-05422-CAS-GJS Document 196 Filed 09/08/20 Page 2 of 2 Page ID #:17640




     1         NOTICE IS HEREBY GIVEN that Plaintiffs are lodging the attached
     2   proposed Final Judgment (attached as Exhibit 1).
     3            Respectfully submitted this 8th day of September, 2020.
     4
                                           BONNETT FAIRBOURN FRIEDMAN
     5
                                           & BALINT, PC
     6
     7                                     /s/ Andrew S. Friedman
                                           Andrew S. Friedman (Pro Hac Vice)
     8                                     Francis J. Balint, Jr. (Pro Hac Vice)
     9                                     2325 East Camelback Road, Suite 300
                                           Phoenix, AZ 85016
    10                                     Tel: (602) 274-1100
    11                                     Fax: (602) 274-1199
                                           afriedman@bffb.com
    12                                     fbalint@bffb.com
    13
                                           THE MOSKOWITZ LAW FIRM
    14                                     Adam M. Moskowitz (Pro Hac Vice)
    15                                     Howard M. Bushman, Esq. (Pro Hac Vice)
                                           2 Alhambra Plaza, Suite 601
    16                                     Coral Gables, FL 33134
    17                                     Tel: (305) 740-1423
                                           Fax: (786) 298-5737
    18                                     adam@moskowitz-law.com
    19                                     howard@moskowitz-law.com

    20                                     CONSUMER WATCHDOG
    21                                     Harvey Rosenfield (SBN 123082)
                                           Jerry Flanagan (SBN 271272)
    22                                     6330 San Vicente Blvd., Suite 250
    23                                     Los Angeles, CA 90048
                                           Tel: (310) 392-0522
    24                                     Fax: (310) 392-8874
    25                                     Harvey@consumerwatchdog.org
                                           jerry@consumerwatchdog.org
    26
                                           Co-Lead Class Counsel
    27
    28
                                                 1
